Exhibit 10.52


RETIREMENT AGREEMENT AND RELEASE OF CLAIMS


This Retirement Agreement and Release of Claims (“Agreement”) is between
HollyFrontier Corporation and HollyFrontier Payroll Services, Inc.
(“HollyFrontier”), on behalf of themselves and their respective parents,
subsidiaries, and affiliates (collectively, the “Company”), and me, Denise
McWatters (“I”, “Ms. McWatters”, or “Employee”). By signing this Separation
Agreement, I am agreeing to release all claims against the Company, and
promising not to sue the Company in the future, all as described in more detail
below. In exchange for my agreements and promises, the Company has agreed to pay
me Separation Pay (set forth on Attachment A) and has agreed to other terms as
set forth herein, which I understand I would not receive unless I sign this
Agreement. I acknowledge and agree to the following:


1.Retirement. I understand that my final day of active employment with the
Company was on my Retirement Date of August 12, 2019 as set forth on Attachment
A, which attachment is part of this Agreement and is incorporated by reference
herein. All salary and other benefits ceased at that time, except as otherwise
provided in this Agreement. In addition, as of my Retirement Date, I understand
that I ceased to hold any officer or director positions with the Company. The
Company represents to me that it has engaged in commercially reasonable efforts
to notify all applicable authorities to remove me from such positions and that
it has engaged in commercially reasonable efforts to ensure that as of the
Effective Date, no public records indicate that I am an officer and/or director
of any of the Company’s entities.
  
2.Retirement Benefits. I understand that I was separated from the payroll as of
the Retirement Date and that I have been offered Retirement Benefits (set forth
on Attachment A) in exchange for signing and complying with the terms of this
Agreement. This payment is subject to taxes and customary withholdings and will
be paid within the time period set forth on Attachment A. I understand that
payment will cease upon final determination that I have materially breached any
part of this Agreement in a manner that cannot be cured or in a manner that has
not been cured within 30 days after written notice of the alleged breach. Notice
of alleged breach shall be sent by the Company, in writing to the following
addresses and shall be effective when sent unless a notice of delivery error is
received:


Ms. Denise McWatters via email at her personal email address on file with the
Company with cc copy to Hal Gillespie at hkg@gillespiesanford.com and Joseph
Gillespie at joe@gillespiesanford.com.


3.Mutual General Release. In consideration of the promises contained herein, I,
on behalf of myself and my agents, heirs, administrators, executors, assignors,
assigns, and anyone acting or claiming to act on my joint or several behalf,
hereby fully and irrevocably release and discharge the Company, together with
its parents, subsidiaries, affiliates, divisions, partners, members, joint
ventures, predecessor and successor corporations and business entities, past,
present, and future (including but not limited to Holly Energy Partners, L.P.)
and its and their agents, directors, officers, employees, shareholders, insurers
reinsurers, representatives, attorneys, and employee benefit plans and
administrators (and the trustees or other individuals affiliated with such
plans) past, present, and future (collectively the “Released Parties”) of and
from any and all claims, demands, rights, liabilities, suits, actions, and
causes of action of any nature whatsoever, in law or in equity, known or
unforeseen, to the date upon which I execute this Agreement, including without
limitation: claims arising out of or by virtue of or in connection with my
employment with the Company or any of the Released Parties; the terms and
conditions of that employment; the termination of that employment; my
Retirement; or any communications about my Retirement or the termination of my
employment, officer positions, or director positions with the Company or any of
the Released Parties. This release includes (but is not limited to) claims for
breach of contract and common law claims for wrongful discharge; negligence;
negligent hiring, retention, and/or supervision; intentional or negligent
invasion of privacy; defamation; intentional or negligent infliction of
emotional distress; violations of public policy; or any other law grounded in
tort or contract. This release further includes (but is not limited to)
statutory claims for failure to pay wages; unlawful retaliation; and unlawful
discrimination or harassment on the basis of race, color, religion, sex, sexual
orientation, gender identity or expression, marital status, national origin,
ancestry, citizenship status, age, disability, protected medical condition as
defined by applicable state or local law (cancer or genetic characteristics),
pregnancy, childbirth and related medical conditions, genetic information,
veteran status or any other characteristic protected by applicable federal,
state or local law, and that these laws are enforced through the courts and
agencies such as the Equal Employment Opportunity Commission (EEOC), Department
of Labor (DOL), and state human rights, wage and hour and fair employment
practices agencies.


Such laws include, but are not limited to, federal and state wage and hour laws,
including the Fair Labor Standards Act (FLSA), federal and state whistleblower
laws, federal and state leave laws, including the Family and Medical Leave Act
(FMLA), federal and state anti-discrimination and other laws, including Title
VII of the Civil Rights Act of 1964, the Age Discrimination in Employment Act of
1967, as amended (ADEA), the Americans with Disabilities Act (ADA), the Employee
Retirement Income Security Act, 29 U.S.C. § 100l, et seq. (ERISA) (excluding
COBRA), 42 U.S.C. Section 1981, the Worker Adjustment and Retraining
Notification (WARN) Act, the Equal Pay Act, the Americans with Disabilities Act
(ADA), the Vietnam Era Veterans Readjustment Assistance Act, the Fair Credit
Reporting Act, the Occupational Safety and Health Act (OSHA), the Sarbanes-Oxley
Act of 2002 (SOX), the Texas Commission on Human Rights Act (a/k/a Chapter 21 of
the Texas Labor Code), the Immigration Reform and Control Act, and any other
federal or state employment laws, as each may be amended from time to time.


I understand that, subject to the limitations set forth in paragraph 4 below, I
am giving up all statutory, common law or contract claims and rights, including
those that I am not currently aware of and those not mentioned in this
Agreement, up to and through the date that I sign and deliver this Agreement to
the Company. I waive, to the extent permitted by law, any right or ability to be
a class or collective action representative or to opt-in and/or otherwise
participate in any putative or certified class, collective, or multi-party
action or proceeding based on such a claim in which the Company or any other
Released Parties identified in this Agreement is a party.


Likewise, in consideration of the promises contained herein, the Released
Parties hereby fully and irrevocably release and discharge me and my agents,
heirs, administrators, executors, assignors, assigns, executors, administrators,
and anyone acting or claiming to act on her joint or several behalf, from any
and all claims, damages, demands, rights, liabilities, suits, actions, and
causes of action of any nature whatsoever, in law or in equity, known or
unforeseen, as of the Effective Date hereof, and, whether connected with my
claims or not and including but not limited to: any dispute, claim, charge, or
cause of action for errors, omissions, malpractice, negligence, breach of
contract, and/or any claims or causes of action arising under any local, state,
or federal law, common or statutory, whether arising in contract or tort, for
any actions or omissions whatsoever, which existed or may have existed prior to,
or contemporaneously with, the Effective Date of this Agreement. The Released
Parties shall cause all of their subsidiaries and affiliates to comply with the
terms of this Agreement and hereby indemnify and hold harmless me from any
claims that are intended to be released by this Agreement.


4.Certain Actions Not Prohibited. I understand that this Agreement does not
prohibit or prevent me from filing a charge or participating, testifying, or
assisting in investigations, hearings, or other proceedings conducted by the
EEOC or the NLRB, or a similar agency enforcing federal, state or local
anti-discrimination laws. However, to the maximum extent provided by law, I
agree that if such an administrative claim is made to an anti-discrimination
agency, I shall not be entitled to any individual damages, money, or other
personal benefits as a result of such charge, investigation or proceeding. In
addition, I understand that nothing in this Agreement, including, but not
limited to, the release of claims or the confidentiality clause, prohibits me
from a) reporting possible violations of law (including securities laws) to any
government agency or entity, including to the U.S. Congress, the U.S. Department
of Justice, the U.S. Securities and Exchange Commission or any agency Inspector
General; b) making disclosures protected under federal whistleblower laws; or c)
otherwise fully participating in any federal whistleblower programs, including
any such programs managed by the U.S. Securities and Exchange Commission and/or
the Occupational Safety and Health Administration. This Agreement does not
prohibit or prevent me from receiving individual monetary awards or other
individual relief by virtue of participating in such whistleblower programs.
Furthermore, I understand, and the Company hereby acknowledges and agrees, that
this Agreement does not prevent me from exercising my rights, if any, to a)
vested benefits under any pension or savings plan or deferred compensation plan;
b) COBRA benefits under Section 601-608 of ERISA; c) receive pay for accrued but
unused vacation; d) receive all dividend payments to which I am entitled that
have accrued but not yet been paid to me following my retirement; e)
contributions to my Health Care Spending Account and/or f) any right to
indemnity and defense under applicable insurance policies and indemnification
agreements provided to me by the Company, including without limitation,
HollyFrontier Corporation, and Holly Energy Partners, L.P. covering my position
during my employment at the Company. I acknowledge I have previously been paid
all base salary due to me through the Retirement Date and that I was previously
paid for my accrued but unused vacation through the Retirement Date. The Company
and I agree that my only vested rights under any pension or savings plan or
deferred compensation plan are my rights under the Company’s 401k defined
contribution retirement plan and the Company’s non-qualified defined
contribution plan.
 
5.Waiver of ADEA Claim. The release set forth in Paragraph 3 includes a release
of any claims I may have under the Age Discrimination in Employment Act
(“ADEA”), 29 U.S.C. § 621 et seq., against the Company and/or any of the
Released Parties that may have existed on or before the date I signed this
Agreement. The ADEA is a federal statute that prohibits discrimination on the
basis of age. By signing this Agreement, I understand that I am waiving any and
all claims under the ADEA that I may have against the Company and/or the
Released Parties that existed on or before the date that I signed the Agreement.
I understand that any claims under the ADEA that may arise after I sign this
Agreement are not waived. I acknowledge that I am receiving consideration for
the waiver of any and all claims under the ADEA in addition to anything of value
to which I am already entitled. I have, at my option, twenty-one (21) calendar
days from the date this Agreement was first presented to me to consider this
Agreement. The Company has advised me to consult with an attorney before signing
this Agreement, and I did so consult with counsel of my choosing. I have seven
(7) calendar days after the date I sign this Agreement to revoke this Agreement
(the “Revocation Period”) by providing a written notice of my revocation via
email to the Company’s outside counsel, Rory Divin (rd@mcdonaldlaw.com) and
Brian Jorgensen (bmjorgensen@jonesday.com). This Agreement does not become
effective or enforceable until the Revocation Period has expired with no timely
revocation by me (the “Effective Date”).


6.Cooperation. I agree, upon the Company’s request, to reasonably cooperate with
the Company as it relates to legal matters on which I worked during my
employment by the Company, as well as in any Company investigation, arbitration
and/or litigation regarding events that occurred during my employment with the
Company. I understand that the Company will compensate me for the time I spend
on such cooperation at the rate of $500 per hour and reimburse me for any
reasonable expenses I incur as a result of such cooperation, as long as I
request such compensation in advance and in writing within sixty (60) days after
incurring such expenses.


7.Certain Obligations. I acknowledge that I have ethical, fiduciary, and other
obligations and duties to the Company as its former attorney, and also in
connection with my having formerly held the Officer/Director/Employee Positions,
including a duty relating to non-disclosure of attorney client privileged
information and communications, and notwithstanding anything else in this
Agreement, nothing in this Agreement is intended to reduce or limit any of those
obligations or duties. I understand that after the Retirement Date, I continue
to be bound by my other obligations, duties, and promises to the Company,
including, but not limited to, those referenced above as well as the obligations
contained in the Company’s Code of Conduct in effect on my Retirement Date (the
“Code”), and any intellectual property agreements signed by me, except as
specifically modified by this Agreement. I also understand that this Agreement
does not, however, limit me from providing information to the U.S. Securities
and Exchange Commission, the Occupational Safety and Health Administration
and/or any other local, state, or federal agency as part of a whistleblower
action and/or a report of possible violation(s) of any securities law.


I affirm my obligation to the Company not to disclose to any third-party
non-public Company information. I understand that this paragraph shall not apply
to information that is required to be disclosed by law or to information
provided to a government agency or entity acting in its official capacity.


8.Return of Property. In accordance with my existing and continuing obligations
to the Company (including those obligations arising under the Code and any
confidentiality, intellectual property and/or other agreements that I have
previously signed), the Company acknowledges that I returned all Company
building passes, credit cards, keys, computers and computer accessories. Except
as noted in the last sentence of this paragraph below, I do not have any
property or files relating to past and on-going legal matters pertaining to the
Company, building passes, credit cards, keys, telephones, company files,
documents, records, computer access codes, computer programs, instruction
manuals, business plans, e-mail and communications relating to the Company and
its legal affairs, and other property that I received, prepared, or helped to
prepare in connection with my employment with the Company. I also agree that I
will not keep and have not kept any copies, duplicates, reproductions, computer
disks, or excerpts of any confidential or proprietary Company materials,
documents or trade secrets. The Company agrees that I may keep my former Company
cell phone and that keeping this phone does not violate this Agreement. The
foregoing cell phone contains emails for the period from July 5, 2019 to August
8, 2019 and a minimal number of business texts that have not been deleted
pursuant to written instructions received from Tim Jones, all of which shall be
retained and applicable texts will be provided to the Company at the Company’s
cost upon receipt of a third party subpoena to the extent such subpoena covers
same.


Within 5 business days following the Effective Date, the Company shall cooperate
with me to ensure the cell phone number ending in -9980 that has been used by me
for over 11 years will be transferred to me for my personal use.


9. Confidential Information. I will hold in strictest confidence and will not
disclose, use, lecture upon or publish any of the Company’s Proprietary
Information (defined below), unless an officer of the Company authorizes me to
do so in writing. I will obtain the Company’s written approval before publishing
or submitting for publication any material (written, verbal, or otherwise) that
relates to any Proprietary Information. I reaffirm that all Proprietary
Information that I may have prepared or acquired during my employment is the
sole property of the Company. The term “Proprietary Information” means and
includes all confidential and/or proprietary knowledge, data or information of
the Company, including trade secrets, inventions, ideas, processes, formulas,
data, programs, know-how, improvements, discoveries, developments and designs
and techniques. It also includes business information regarding plans for
research, development, new products, marketing and selling, business plans,
budgets and unpublished financial statements, prices and costs, suppliers and
customers as well as information regarding the identity, skills and compensation
of other employees at the Company.


10. Statements Concerning the Company. I agree to refrain from publishing any
oral or written statements about the Company or its directors, officers,
employees, consultants, agents or representatives that (a) are slanderous,
libelous or defamatory, or (b)  place the Company or any of its directors,
officers, employees, consultants, agents or representatives in a false light
before the public. Similarly, the Company shall refrain from publishing any oral
or written statements about me that (a) are slanderous, libelous or defamatory,
or (b) place me in a false light before the public. The foregoing shall not be
violated by truthful statements in response to legal process, required
governmental testimony or filings, or administrative or arbitral proceedings
(including, without limitation, depositions in connection with such
proceedings). A violation or threatened violation of this prohibition may be
enjoined by the courts. The rights afforded to me and to the Company under this
provision are in addition to any and all rights and remedies otherwise afforded
by law.
 
11.Update Social Media Sites. I have, or will, within five days following
execution of this Agreement, by both parties, update any social networking
sites, including, but not limited to, Twitter, Facebook, and LinkedIn, to
indicate that I am no longer employed by or affiliated with the Company. The
Company will notify me and provide reasonable time to update any such sites that
may not have completed the change due to my inability to confirm the change from
my Company email account.


12.Re-employment with the Company. Subject to paragraph 6 of this Agreement, I
agree not to solicit, seek or accept a position (whether as an employee,
consultant, independent contractor, officer, or director ) with the Company
after the Retirement Date. However, if I am employed at an entity separate from
the Company that is acquired by or merged with the Company in the future, this
Agreement does not require me to terminate my employment with that entity.


13.Applicable Law. The laws of the State of Texas, except to the extent that its
rules on conflicts of laws would require the application of the law of a foreign
jurisdiction, apply to this Agreement.


14.Enforceability. This Agreement is valid, even if any section or term is not
enforceable. In the event that any one or more of the provisions contained in
this Agreement shall for any reason be held to be unenforceable under the
governing law, the rest of the Agreement shall continue to apply.


15.Waiver of Right to a Trial by Jury. I understand that pursuant to this
Agreement, I am giving up my right to a trial by jury. The Company and Released
Parties also waive their right to a trial by jury. However, I recognize and
agree that the Company may seek to enforce the provisions contained in
Paragraphs 9 and 10 through injunctive relief and/or damages, in a court of
competent jurisdiction.


16.Successors and Assigns. This Agreement is binding upon my heirs, executors,
administrators and other legal representatives and will be for the benefit of
the Company and their successors and assigns.


17.Entire Agreement. This Agreement contains the entire agreement between the
Company and me concerning the separation of my employment, except as set forth
in paragraph 7 above. In deciding to sign this Agreement, I am not relying on
any statements or promises except those found in this Agreement. Except as set
forth in Paragraph 7 above, this Agreement replaces any prior agreements between
the Company and me dealing with the same subjects.


18.Reaffirmation. If asked by the Company to re-execute and reaffirm my
obligations under this Agreement (including the release of claims) on or after
my Retirement Date, I agree to do so as one of my obligations under this
Agreement and as a condition of receiving the Separation Pay set forth on
Attachment A.


19.MMSEA. I have not, as of today, incurred any medical expenses as a Medicare
beneficiary, and am not aware of any medical expenses that Medicare has paid on
my behalf and for which the Company may be liable.


20.Mediation and Arbitration. With the exception of any alleged violation of
Paragraph 9 or 10 of this Agreement, any other controversy, dispute or claim
arising out of or relating to this Agreement or its breach, or pertaining to the
termination of my Officer/Director/Employment Positions or my Retirement from
the Company will first be settled through good faith negotiation. If the dispute
cannot be settled through negotiation, we agree to attempt in good faith to
settle the dispute by mediation administered by JAMS. If we are unsuccessful at
resolving the dispute through mediation, we agree to final and binding
arbitration administered by JAMS pursuant to its Employment Arbitration Rules &
Procedures and subject to JAMS Policy on Employment Arbitration Minimum
Standards of Procedural Fairness. Judgment on the award may be entered in any
court having jurisdiction.


21.No Admission. This Agreement is given in settlement and compromise of
disputed claims and is not intended and shall not be construed as an admission
by the Company or by me of liability as to any matter, except as to the
covenants and obligations created and expressly set forth herein.


22.Authority to Enter This Agreement. By signing this Agreement, both the
representative of HollyFrontier and I represent, warrant, and agree that they
respectively have full legal authority to enter into and agree to the terms of
this Agreement, and that their agreement to the terms and conditions of this
Agreement is a legally binding contract.


23.Release of Non-Compete Obligations. HollyFrontier confirms and agrees that
Ms. McWatters is hereby released from any obligations set forth in any prior
written non-competition agreements she may have entered into during her
employment at HollyFrontier and she is under no such obligation going forward
after this Agreement.


BY SIGNING THIS AGREEMENT, I STATE THAT: (A) THE COMPANY ADVISED ME TO CONSULT
AN ATTORNEY, AT MY OWN EXPENSE, AND THAT I HAVE HAD AN OPPORTUNITY TO CONSIDER
THIS, BEFORE SIGNING THIS AGREEMENT; (B) I UNDERSTAND THAT IN ORDER TO RECEIVE
THE SEPARATION PAY UNDER THIS AGREEMENT, I MUST SIGN AND RETURN THIS AGREEMENT
NO LATER THAN TWENTY-ONE DAYS AFTER I RECEIVE IT; (C) I UNDERSTAND THAT I HAVE
SEVEN DAYS TO REVOKE THIS AGREEMENT AFTER SIGNING IT, PURSUANT TO PARAGRAPH 5
ABOVE; AND (D) THIS AGREEMENT IS WRITTEN IN A CLEAR AND STRAIGHT-FORWARD MANNER,
THAT I UNDERSTAND ITS TERMS, AND THAT I HAVE MADE A VOLUNTARY DECISION TO SIGN
IT.




Agreed to and accepted by, on this 31 day of December, 2019.


             EMPLOYEE:
    


/s/ Denise McWatters            
DENISE McWATTERS






Agreed to and accepted by, on this 31 day of December, 2019.




HollyFrontier Corporation
HollyFrontier Payroll Services, Inc.


/s/ Dale Kunneman            
Dale Kunneman
Vice President, CHRO
    



ATTACHMENT A


Employee Name:             Denise McWatters


Job Title:
Senior Vice President, General Counsel, Secretary, and Chief Compliance Officer



Retirement Date:
August 12, 2019



Retirement Benefits

The benefits noted in this Attachment A are conditioned upon Ms. McWatters
execution and non-revocation of the Retirement Agreement and Release of Claims
(the “Agreement”).


Separation Pay:


A.    In consideration of the Retirement Agreement and Release of Claims with
Ms. McWatters, HollyFrontier will pay to, or on Ms. McWatters’ behalf, the gross
sum of Two Million One Hundred Ninety-Five Thousand Dollars and No Cents
($2,195,000.00), inclusive of costs and attorneys' fees, payable as indicated
below.


(i)    One direct deposit to the same account used for Ms. McWatters during her
employment at the Company in the amount of $1,942,137 to Ms. McWatters for
disputed economic damages including, without limitation, back pay, less
applicable withholding taxes (withholding as supplemental wages), for which
HollyFrontier will issue a W-2 to Ms. McWatters;


(ii)    One check in the amount of $245,863 payable to Gillespie Sanford LLP,
for all attorneys' fees and costs on behalf of Ms. McWatters for which a
MISC-1099 form will be issued to Ms. McWatters and also to Gillespie Sanford LLP
and for which Gillespie Sanford LLP shall provide a W-9 before HollyFrontier can
issue payment.


(iii)    One check in the amount of $7,000 payable to WickPhillips, for all
attorneys' fees and costs on behalf of Ms. McWatters for which a MISC-1099 form
will be issued to Ms. McWatters and also to WickPhillips and for which
WickPhillips shall provide a W-9 before HollyFrontier can issue payment.


All checks, MISC-1099 forms, and the W-2 shall be delivered to Hal K. Gillespie,
Esq., Gillespie Sanford LLP, 4925 Greenville Ave., Suite 200, Dallas, Texas
75206. Following receipt of the W-9 forms, the Company shall deliver the checks
and direct deposit within 10 calendar days following the receipt of this fully
executed Agreement provided Ms. McWatters does not revoke her agreement within
the Revocation Period as described in Paragraph 5 of this Agreement. All
MISC-1099 forms and the W-2 will be issued within the time frames prescribed by
law. There will be no contributions or deferrals by the Company to its 401k plan
related to the Separation Pay.


Vesting and Settlement of Long-Term Incentive Awards:


Restricted Stock Units
On August 12, 2019 you became fully vested in, and the restrictions lapsed on,
the following awards of restricted stock units granted to you by HollyFrontier
Corporation with respect to the following number of shares of common stock of
HollyFrontier Corporation and all such shares shall be valued on the settlement
date for the W-2 and tax withholding:


Grant Date        Restricted Stock Units that Vest
November 7, 2017    7,878
November 6, 2018    7,635


Performance Share Units


On August 12, 2019, you became fully vested in, and the restrictions lapsed on,
the following performance share units granted to you by HollyFrontier
Corporation with respect to the following number of shares of common stock of
HollyFrontier Corporation and all such shares shall be valued at the closing
price on the settlement date for the W-2 and tax withholding:


Grant Date        Performance Share Units that Vest        
November 6, 2016    35,750 (based on 17,875 paid at 200%)        
November 7, 2017    11,815 (at the actual performance %)        
November 6, 2018    7,635 (at 100%)                 


You acknowledge that your pro rata portion of the 2016 performance share units
is being settled at 200% as certified by the HollyFrontier Corporation
Compensation Committee and the 2017 performance share units will be settled
according to their terms on December 1, 2020 concurrently with the processing of
all other 2017 performance share units granted to employees of HollyFrontier
Corporation and the 2018 performance share units are being settled at 100% as
set forth above. You further acknowledge that you will not be entitled to any
additional shares based on certification of the 2018 performance goals set forth
in the applicable award agreement by the HollyFrontier Corporation Compensation
Committee at a later date.


Provided you do not revoke this Agreement within the Revocation Period described
in Paragraph 5 of this Agreement, the 2016 performance shares are to be paid as
soon as possible after the Effective Date (but no later than 30 days after the
Effective Date). Settlement of the remaining restricted stock units and
performance share units set forth above will be made in accordance with Section
409A of the Internal Revenue Code, and therefore, settlement of the restricted
stock units and the 2018 performance share units will be on February 25, 2020,
or the first business date after the Effective Date as defined in Paragraph 5 of
this Agreement, whichever is later. Settlement of these restricted stock units
and performance stock units will be subject to tax withholdings and reported to
the IRS as income on a Form W-2.


The unvested 2016 Restricted Stock long-term incentive awards were forfeited
upon your Retirement Date.


Section 409A and Taxes


To the extent that there are any 409A tax implications, it is intended that the
payments above, and the timing thereof, shall comply with Section 409A of the
Code (and any regulations and guidelines issued thereunder), the Severance
Agreement and this Attachment A shall be interpreted on a basis consistent with
such intent. Payments shall only be made on an event and in a manner permitted
by Section 409A of the Code. This Severance Agreement and this Attachment A may
be amended with your consent in any respect deemed by the Company to be
necessary in order to preserve compliance with Section 409A of the Code. By
signing this Agreement, I acknowledge and agree that I am solely responsible for
the payment of any taxes imposed on me for any shares, money, or anything else
of value paid or transferred under the Agreement.






Retirement Agreement and Release of Claims – McWatters    1